Howell, J.,
dissenting. I am unable to concur in the opinion of the-'majority of the court on several important points in this case, two of which, I think, are fatal to plaintiffs’ demand.
The action is one to revoke a will and recall the probate thereof as-null, and I can find no interest in the plaintiffs sufficient to authorize them to bring suit in the probate court. They do not allege themselves to be heirs of the testator or (in direct terms) to have derived title to property from his estate through a forced heir or other person,, and therefore they have no right of action. .
But, if they have such interest as will maintain the action of nullity of a testament, they must be held liable to the law of Louisiana fixing the prescription of such actions. Their allegation that they can not contest' the validity of the will in the Circuit Cburt of the United States, where they say they are sued by the defendant for certain lands, on account of the peculiar jurisdiction thereof',, can not, in my opinion,, change the rules of pleading, the relations of parties and the laws-relating thereto and governing the rights of litigants, so as to maintain them in the attitude of defendants, using as a shield what in-their suit they wield as a weapon of attack. If the defendant had a right to sue them in the United States Circuit Court, common justice would accord to them there all the defenses to-which they are justly and legally entitled. But if it be true that they can not show in that court-, as they allege, that the will or its probate is not valid as to them, it is their misfortune, for which the laws and the courts of Louisiana are not responsible, and we are not authorized, in my opinion, to bend the law to meet their case.
I think the action, if properly brought, is prescribed by five years under article 3542 (3507) of the Civil Code, and that the judgment of the lower court should be reversed and plaintiffs-’ suit be dismissed.
Rehearing refused.
Writ of error granted March 31, 1873, by Hon. Joseph Bradley,. Associate Justice Supreme Court of the United States.